Citation Nr: 0511394	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  92-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

E. D-C.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 decision by the RO in San Juan, 
Puerto Rico which denied an increase in a 30 percent rating 
for schizophrenia.  A hearing was held before an RO hearing 
officer in September 1991.  In January 1993, the Board 
remanded the case to the RO for additional development.  A 
hearing was held before an RO hearing officer in October 
1994.  In a June 1996 decision, the Board denied the claim 
for an increased rating.  

The veteran then appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)).  In a May 1997 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded on the basis of a revision in the rating criteria 
pertaining to mental disorders.  

In a May 1997 Court order, the joint motion was granted, the 
Board's June 1996 decision was vacated, and the issues were 
remanded.  The case was subsequently returned to the Board, 
and in March 1998 and October 1998, the Board remanded the 
case to the RO for additional development.  In an August 1999 
decision, the Board denied the claim for an increased rating.

The veteran again appealed to the Court.  In a March 2002 
Court order, the Board's August 1999 decision was vacated, 
and the issue was remanded, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case was then returned to 
the Board.  

In August 2003, the Board remanded the case to the RO for 
additional procedural and evidentiary development.  The case 
was subsequently returned to the Board.

In August 1998 the veteran raised the issues of secondary 
service connection for alcohol and drug abuse.  These issues 
are referred to the RO for appropriate action.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The veteran's schizophrenia does not result in more than 
definite social and industrial impairment, and produces no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
schizophrenia have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 1991 statement of 
the case, and supplemental statements of the case dated in 
December 1991, July 1994, March 1996, July 1998, March 1999, 
and August 2004.  He was furnished with a VCAA letter in 
April 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran received VA examinations in 
October 1991, May 1994, May 1995, July 1995, June 1998, 
February 1999, and May 2004.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Service connection was established for schizophrenia in a 
March 1972 rating decision.  This disability has been rated 
30 percent disabling since 1983, with a few periods in which 
a temporary total rating (based on hospitalization) was 
assigned.

An August 22, 1989 report from the veteran's fee basis 
psychiatrist is to the effect that the veteran was unable to 
engage in any type of activity.

Received in October 1989 was an application for increased 
compensation based on unemployability.  At that time the 
veteran reported that he last worked in 1970 when he was in 
the military.  He had a high school education.

On a VA examination of December 1989, the examiner was unable 
to obtain an organized history from the veteran or his 
common-law wife, although she did state that he had been 
drinking and had turned very aggressive.  A period of 
hospitalization for observation and evaluation was 
recommended, as was a social and industrial survey.  The 
diagnosis was deferred.

The veteran was hospitalized by VA for 21 days from January 
to February 1990 for observation and evaluation.  On 
admission he was clean, unshaven, tense, guarded and somewhat 
hostile.  He was alert and oriented to person, place, and 
year.  He was anxious and his affect was constricted.  His 
attention was good and his concentration was poor.  His 
speech was clear, coherent, and tense.  He admitted to 
auditory hallucinations.  His schizophrenia was noted to be 
in acute exacerbation.  In addition, urine toxicology was 
positive for cocaine.  Final diagnoses were schizophrenia, 
chronic undifferentiated type, in acute exacerbation, 
episodic substance use disorder, with alcohol and cocaine 
abuse, and depression.  His Axis V diagnosis, pertaining to 
the highest level of adaptive functioning over the past year, 
was noted to be poor.  On discharge, he was logical, 
relevant, and oriented times three. There were no perceptual 
thought disturbances.  No suicidal or homicidal ideas were 
elicited.  He was less depressed.  He was competent.

In April 1990 the RO assigned a temporary total rating for 
hospitalization from January 22 to the end of February 1990.  
A 30 percent rating was assigned effective March 1, 1990.

The veteran was hospitalized in a VA facility from August to 
September 1990, complaining of auditory hallucinations, 
irritability, hostility, and poor self-control. Urine for 
toxicology was negative.  He was observed to be depressed 
during the admission.  His disability was felt to be severe, 
and he was considered unemployable.  He could not handle 
funds.  At the time of discharge, he was not suicidal or 
homicidal.  He was not aggressive with good self-control.  
The diagnosis was schizophrenia, chronic undifferentiated 
type, severe, with acute exacerbation.

In February 2001 the RO assigned a temporary total rating for 
hospitalization from August 23, 1990 to September 30, 1990.  
A 30 percent rating was assigned effective October 1, 1990.

On a VA examination of October 1991, the veteran described 
symptoms of insomnia, poor control of aggression, social 
isolation, auditory hallucinations, and some referential 
ideas, not overtly delusional. Urine toxicology was negative. 
The diagnosis was schizophrenia, undifferentiated type, and 
substance use disorder in apparent remission.  The level of 
functioning was poor.

According to a fee basis interim summary dated in October 
1991, the veteran was in need of regular treatment to avoid 
further decompensation.  He was prescribed medication.

In a February 1991 rating decision, the RO granted a 
temporary 100 percent rating, effective August 23, 1990, with 
a 30 percent rating effective October 1, 1990.  The instant 
appeal ensued.

A hearing was held at the RO in September 1991.  The veteran 
was present but did not testify.  Testimony was received from 
E. D-C.  At that time she testified that she lived with the 
veteran and they had two children.  He described the 
veteran's symptoms and treatment.

According to a fee basis interim summary dated in October 
1991, the veteran was in need of regular treatment to avoid 
further decompensation. He was prescribed medication.

At an October 1991 VA psychiatric examination, the veteran 
described symptoms of insomnia, poor control of aggression, 
social isolation, auditory hallucinations, and some 
referential ideas, not overtly delusional.  Urine toxicology 
was negative. The Axis I diagnoses were schizophrenic 
disorder, undifferentiated type, and substance abuse 
disorder, alcohol abuse in apparent remission, cocaine abuse, 
by record only.  The examiner opined that the veteran's level 
of functioning was poor.

A VA social and industrial survey was conducted in October 
1993. An unannounced visit to the home revealed no one was at 
home, and the veteran was interviewed at the VA. He 
complained of anxiety and insomnia, and was observed to be 
preoccupied with physical ailments. He stated that he arose 
at 4 a.m. each day and ran in the streets for an undetermined 
time period. His wife stated that he was idle at home, and 
neighbors reported that he was isolated. He had also been 
observed by neighbors to talk nonsense, and exhibit poor 
personal hygiene most of the time. He was not employed, 
according to his neighbors.

The veteran continued to be treated for his psychiatric 
illness

In May 1994, the veteran underwent an examination by a board 
of two VA psychiatrists. He was socially isolated, distrusted 
people, and apparently had not worked since his discharge 
from service.  Urine toxicology, again, was negative. He was 
preoccupied with somatic concerns. He reported having 
hallucinations but was not delusional or actively 
hallucinating. His affect was inappropriate and his mood was 
anxious and restless.  The diagnoses were schizophrenic 
disorder, residual type, with some depression, and substance 
abuse disorder in apparent remission, with poor level of 
functioning.

At an October 1994 psychiatric examination by the veteran's 
fee-basis psychiatrist, the doctor noted that the veteran had 
a B.A. degree in graphic arts.  He indicated that after 
separation from service, and a few years of treatment, the 
veteran was able to study and get married, but in the past 
few years he had active psychotic symptoms such as active 
auditory hallucinations, referential and persecutory 
delusions, confusion and disorganization.  He had 
constriction of interest and inability to care for himself in 
a proper way.  He did not socialize and maintained himself in 
his house, and when he went out he got into trouble.  He had 
been unable to engage in any wage-earning activity, and was 
dependent upon his wife for his personal care and needs.  He 
opined that the veteran had complete social and industrial 
inadapability, and that he was unable to handle his funds.  
The diagnosis was schizophrenia, undifferentiated type, 
chronic.  The global assessment of functioning (GAF) was 44.

At a hearing before a hearing officer at the RO in October 
1994, the veteran appeared but did not testify. Testimony was 
furnished by E. D-C., who stated she had lived with and cared 
for the veteran for the past 10 years.  She monitored the 
veteran's medications, ensuring that he took them properly.  
She stated that the veteran normally stayed in the house all 
day every day, although occasionally he would wander off and 
get lost, whereupon she would have to enlist the aid of the 
veteran's mother and brothers in locating the veteran.  She 
stated he was anxious, heard voices and felt persecuted.  He 
frequently erupted into rages.  He did not work, but just 
paced around the house all the time.  She asserted that he 
did not drink or take drugs other than his prescribed 
medication.  She had personally observed that his condition 
had deteriorated over the past 10 years.

The veteran was hospitalized for a period of observation and 
evaluation for four weeks from November 10 to December 18, 
1994.  He complained of anxiety, insomnia, auditory 
hallucinations and poor memory and concentration.  His 
symptoms were exactly the same as on a prior admission, and 
it was noted that a voluntary component could not be 
discarded.  He was cooperative but markedly irritable and 
isolated.  A liver/spleen scan showed chronic hepatocellular 
disease.  A computerized tomography (CT) scan of the head 
showed ventricular enlargement which might account for his 
poor memory and concentration.  A continuous alcohol problem 
could not be excluded, and a field survey and psychological 
testing were felt to be indicated.  At the time of discharge, 
he was in full contact with reality, not psychotic, and able 
to handle simple financial affairs.  The diagnoses were 
residual schizophrenia, unspecified type, substance use 
disorder (cocaine) in remission, rule out alcohol dependence, 
continuous, and antisocial personality traits. The GAF was 
currently 60 and was 45 for the past year.  A GAF of 60 was 
noted to reflect moderate symptoms or moderate difficulty in 
social, occupational or sexual functioning, whereas a GAF of 
45 reflects serious symptoms or difficulty in functioning.
 
A psychological evaluation conducted in April 1995 revealed 
that although the veteran did not seem to be openly 
psychotic, a residual schizophrenic process was highly 
probable. There were no gross perceptual deficits shown.  
Alcohol dependence traits were identified, as were organic- 
like symptoms.  Psychiatric treatment and medication seemed 
to be needed to maintain some emotional stability.

According to a social and industrial field survey in July 
1995, the veteran had attained a B.A. degree in arts, and had 
been working on his own since finishing school.  After first 
attempting to visit the veteran at home, it was determined 
that he was at his mother's house, where he was visited.  It 
was discovered that he had a graphic art shop in the back 
yard.  He was observed to be working, painting billboards on 
plywood sheets.  He was dressed in working clothes and had 
good personal hygiene.  He stated that a nephew of his had 
arranged the work and that he was making $40 per sign.  He 
related that his main complaints were chronic insomnia and 
hearing voices call his name.  He had difficulty 
concentrating, and had tremors in his hand which hampered his 
ability to paint or write.  He also said he was restless most 
of the time.  He stated that he spent his days at his 
mother's house, because he was bothered by the noise of his 
children.  He described himself as having great difficulty in 
social relationships.  The veteran's mother stated that the 
veteran was ill-humored most of the time and very demanding.  
He could not concentrate on his work.  When he was not busy, 
he would take his medication and sleep all day long.  A 
neighbor noted that the veteran was always busy, that he 
painted signs, and had exhibited no signs of abnormal 
behavior.
 
A VA evaluation by a psychiatrist in July 1995 concluded that 
based on the hospital report, the psychological evaluation, 
and the field survey, the veteran had a GAF of 75, and that 
his most serious conditions were alcoholism, personality 
traits, and past history of substance abuse.  A GAF of 75 
contemplates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors, according 
to a guide printed on the December 1994 hospital summary.
 
A letter was received in July 1995 from C. S., who identified 
himself as a cousin of the veteran, and stated that he had 
given the veteran work to do to help him out on his 
rehabilitation, that he did not pay the veteran anything for 
his work, and that the veteran was very ill due to his nerves 
and never left his home.

A February 1998 VA outpatient clinic entry reflects that the 
veteran complained of insomnia, anxiety and chronic 
isolation.  He denied the use of alcohol or illicit 
substances for the past four to five years.

A VA psychiatric examination was performed in June 1998.  The 
examiner stated that the claims file had been reviewed.  The 
veteran indicated that he was not well. He reported that he 
painted signs, but only in a very simple way.  He denied the 
use of alcohol or drugs.  He reported that he had not slept 
well the night before. He stated that he had memory problems.  
Mental status interview disclosed that the veteran was alert 
and oriented in three spheres.  He was guarded, defensive, 
depressed and anxious.  Affect was constricted.  His 
attention, concentration and memory were good. Speech was 
clear and coherent.  He was not hallucinating.  No thought or 
perceptual disturbances were elicited.  He was not suicidal 
or homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  A urine toxicology test was positive 
for cocaine.

The diagnosis on Axis I was schizophrenia, residual type, 
with anxiety features.  Additional diagnoses were alcohol 
dependence, in alleged remission, cocaine dependence, and 
antisocial personality disorder.  The current GAF score 
assigned was 80.  It was the examiner's opinion that the 
veteran's most disabling conditions were his personality 
disorder and use of substances, and that these conditions had 
not prevented him from engaging in gainful and productive 
activities.

A VA social and industrial survey was conducted in June 1998.  
The veteran denied any employment history after his return 
from military service.  During the interview, he became 
verbose and agitated.  He stated that his main complaint was 
having chronic insomnia and hearing voices that called his 
name.  He reported that he was restless, that he had hand 
tremors, and that he felt pain in all his bones.  He remarked 
that he sometimes did some work at his sign shop, but added 
that the shop was at the point of bankruptcy and that he had 
few supplies.  He indicated that he had no conversation or 
social activity with his neighbors, and did not go out with 
his wife and children.

When the veteran's wife was interviewed, she informed that 
the veteran's behavior varied; sometimes he shared with his 
family and sometimes he secluded himself in his bedroom.  He 
was anxious; noises disturbed him; he had a tendency to walk 
aimlessly.  Further, she informed that he did not paint all 
the time; rather, painting depended on his mood.  She 
indicated that he found time for relationships with his 
children, neighbors and relatives; sometimes he was friendly, 
at other times he became isolated and ill humored.  One 
neighbor related that the veteran greeted neighbors and 
displayed adequate behavior.  Another neighbor noted that the 
veteran conversed with neighbors; that he visited his mother 
every day; and that he worked at his commercial art shop.  
The examiner commented that no abnormal behavior was 
reported.

A statement in support of the claim was received from the 
veteran in August 1998.  He maintained that his alcohol 
dependence and substance abuse disorder were part of the 
clinical symptoms of the antisocial personality; in turn, he 
claimed that these conditions were due to service-connected 
schizophrenia.

A VA psychiatric examination was performed in February 1999.  
The examiner stated that he had reviewed the claims folder.  
The veteran denied ever working.  He reported that his mother 
had a small shop for his use in the back of her home, but he 
did nothing there.  He complained of poor sleep and of body 
tremors.  He stated that he never got out of the house.  He 
denied the use of alcohol or drugs.

On mental status interview, the veteran was agitated, hostile 
and uncooperative.  Frequently, he stood up from or sat down 
in his chair.  The examiner commented that there was a 
voluntary component to the veteran's current behavior.  He 
was alert and oriented in three spheres.  Speech was clear, 
coherent and very loud.  He was not hallucinating, nor was he 
suicidal or homicidal.  No thought or perceptual disorder was 
elicited. Insight and judgment were fair.  He exhibited poor 
impulse control.  A urine toxicology test that day was 
negative for cocaine, cannabis and opiates.

The diagnoses on Axis I was schizophrenia, residual type.  
Additional diagnoses were substance abuse disorder:  alcohol 
dependence, cocaine dependence, and antisocial personality 
disorder.  The current GAF score assigned was 80.  The 
examiner commented that the veteran's neuropsychiatric 
condition was mild.  It was observed that, despite denials, 
the record pointed clearly to a diagnosis of alcohol and drug 
use.  According to the examiner, the veteran's most disabling 
condition was a characterological disorder, diagnosed as 
antisocial personality disorder.

The VA psychiatric examiner provided an addendum to the 
report of the February 1999 psychiatric examination.  He 
stated that the veteran did not present any of the symptoms 
or findings compatible with criteria for the next higher 
rating, either on the examination in February 1999, or on 
previous examinations.  It was his assessment that any 
disturbance of mood the veteran might have shown during the 
mental status interview was voluntary.  Again, the examiner 
emphasized that the veteran's service-connected psychiatric 
condition was considered only mildly disabling and that his 
most disabling conditions were a substance abuse disorder and 
a personality disorder.

Subsequent VA medical records reflect ongoing outpatient 
treatment for a variety of conditions, including 
schizophrenia, for which he was taking medication.  He 
primarily complained of anxiety and depression.

A report of a May 2004 VA psychiatric examination reflects 
that the examiner reviewed the claims file and the veteran's 
progress notes.  The examiner noted that the veteran's last 
psychiatric hospitalization was in November 1994, and that he 
had been in treatment at the VA mental hygiene clinic for a 
long time.  In the past year, he had been treated in that 
clinic for schizoaffective disorder, and was taking 
medication for this condition.  In the past year, in his last 
visit to the psychiatrist, he complained of irritability, 
mood swings, and episodes of sadness.  The GAF was 45 at that 
time.  The veteran reported that he had not worked in a 
regular job since separation from service.  He said he was an 
artist and painted oil paintings in his mother's house.  
Sometimes he performed sporadic work by painting posters for 
special clients.  He had been living in a common-law 
relationship for the past fifteen years, and they had two 
children.  The family lived in his mother-in-law's house.  He 
reported positive social relationships with his family.  The 
veteran reported that in the past year he had been feeling 
sad and depressed, with irritability and insomnia.  He said 
he preferred to be alone, and had poor social relationships 
with others outside his family.  He did not report psychotic 
symptoms.  

On mental status examination, the veteran was appropriately 
dressed with adequate hygiene and long hair.  He was 
cooperative, spontaneous, and established eye contact with 
the examiner.  He was alert and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or abnormal 
involuntary movement.  His thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  He had no phobias, obsessions, 
panic attacks, or suicidal ideas.  His mood was depressed.  
His affect was constricted and appropriate.  He was oriented 
to person, place, and time.  His memory for recent, remote 
and immediate events was intact.  His abstraction capacity 
was normal.  His judgment and insight were fair.  The 
examiner opined that the veteran's signs and symptoms 
moderately interfered with the veteran's employment and 
social functioning.  There was no impairment of thought 
process and communication, and no evidence of inappropriate 
behavior.  The veteran was able to maintain the basic 
activities of daily living.

The Axis I diagnosis was schizophrenia, residual type.  No 
other mental disorder was found.  The current GAF was 60.  
The examiner stated that the veteran had moderate symptoms or 
moderate difficulty in his social and occupational 
functioning, which met the DSM-IV criteria for a GAF score of 
60.  The examiner indicated that after reviewing the claims 
folder and the electronic psychiatric progress notes, and 
performing a clinical history and mental status examination, 
it was his opinion that the veteran's service-connected 
mental disorder was moderately interfering in his industrial 
adaptability, and that his psychiatric disorder did not 
result in considerable, severe, or total impairment in social 
and industrial adaptability.

Analysis

The veteran contends that his service-connected schizophrenia 
is more disabling than currently evaluated.  The RO has rated 
this disability as 30 percent disabling since October 1, 
1990.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

The criteria in effect for the period prior to November 7, 
1996 provide that a 30 percent rating is assigned for 
schizophrenia when it results in "definite" impairment of 
social and industrial adaptability.  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that the term "definite" (for a 30 percent rating 
under 38 C.F.R. § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.  A 50 percent evaluation is assigned for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 100 percent rating is 
assigned when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Code 9205 (1996) (effective prior to November 
7, 1996).

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
Either the old or new rating criteria may apply to the 
veteran's case; whichever are more favorable to him, although 
the new criteria are only applicable to the period of time 
since their effective date.  VAOPGCPREC 3-2000.

The new criteria provide that a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9205 (2004) (effective November 7, 
1996).

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. GAF scores ranging between 70 to 80 provide 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e. g. 
difficulty concentrating after a family argument) reflect no 
more than slight impairment of social, occupational, or 
school functioning.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (West 2002); VAOPGCPREC 10-95.

The evidence show that beginning in 1989 the veteran received 
treatment at VA facilities and from his fee basis 
psychiatrist and underwent VA examinations and social and 
industrial surveys.  Following a period of observation and 
evaluation in January and February 1989 it was determined 
that his level of functioning was poor.  However, at the time 
of his discharge he was logical, relevant, and oriented times 
three with no perceptual thought disturbances, suicidal or 
homicidal ideas.  He was less depressed.  

He was hospitalized in a VA facility August 1990 for an acute 
exacerbation of the schizophrenia which was described as 
severe and rendering the unemployable.  However, at the time 
of discharge no overt psychotic findings were reported.  
Also, the veteran was granted a temporary 100 percent rating 
for this hospitalization.  A VA examiner in October 1991 
indicated that the level of functioning was poor.  However, 
the record also reflects that the veteran had a history of 
alcohol and drug abuse and a personality disorder, disorders 
for which service connection has not been granted.  

The Board has taken note of the October 1994 statement by the 
veteran's fee-basis physician, to the effect that the veteran 
is totally incapacitated, socially and industrially, because 
of schizophrenia.  The probative value of that physician's 
assessment must be considered in conjunction with other 
medical evidence of record, in particular the report of a 
four-week period of VA psychiatric hospitalization from 
November to December 1994 for observation and evaluation of 
the veteran's psychiatric symptomatology.  During that 
extended period of time, VA examiners had the opportunity to 
assess, in depth, the manifestations of the veteran's 
psychiatric disorder.  The assessment was that a problem with 
alcohol played a significant part in the veteran's disability 
picture; further, that the reliability of his subjective 
account of symptoms was compromised by what was characterized 
as a "voluntary component," i.e., by his manipulation of 
displays of agitation and restlessness; in other words, that 
he consciously exaggerated his symptoms.

In any event, the Board finds it noteworthy that the veteran 
was not found to be psychotic at discharge from the most 
recent period of VA hospitalization for observation and 
evaluation of his psychiatric disorder in December 1994. 
Furthermore, no active psychotic symptoms have been 
demonstrated on subsequent VA psychological and psychiatric 
examinations through 2003.  A VA psychiatrist, who examined 
the veteran in June 1998 and February 1999, also remarked as 
to the "voluntary component" of the veteran's presentation 
of his symptoms.

At a February 1999 examination, the examiner found only a 
mild degree of social or industrial inadaptability from 
schizophrenia, and pointedly emphasized that a personality 
disorder and substance abuse disorder figure very prominently 
in the veteran's disability picture.  It should be noted that 
a personality disorder, as such, is not a disease or injury 
within the meaning of applicable legislation regarding 
compensation benefits.  38 C.F.R. § 3.303(c) (2004).  As 
such, service connection may not be granted for a personality 
disorder.  In addition, secondary service connection has not 
been granted for the veteran's substance abuse disorder. 
Accordingly, the adverse impact that a personality disorder 
and substance abuse disorder exert on the veteran's social 
and occupational functioning may not be considered in 
evaluating the extent of impairment from service-connected 
psychiatric disability.

VA social and industrial surveys, which have been performed 
over time, provide an indication of the veteran's social and 
occupational functioning.  These surveys are based upon the 
observations of VA interviewers, as well as on the accounts 
provided by the veteran, family members and neighbors. A 
social and industrial survey, conducted in October 1993, 
provided no evidence that the veteran had gainful employment.  
However, two subsequent surveys, one performed in July 1995, 
the other in June 1998, indicate that the veteran has a 
commercial sign shop.   Although the veteran denies gainful 
employment since service, his neighbors informed VA 
investigators that they have seen the veteran at work 
painting signs.

At the most recent VA psychiatric examination, in May 2004, 
the veteran was alert and in contact with reality.  His 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations, he had no phobias, obsessions, panic attacks, 
or suicidal ideas, his mood was depressed, and his affect was 
constricted and appropriate.  He was oriented to person, 
place, and time.  His memory for recent, remote and immediate 
events was intact.  His abstraction capacity was normal, and 
his judgment and insight were fair.  The Axis I diagnosis was 
schizophrenia, residual type.  The examiner stated that the 
veteran had moderate symptoms or moderate difficulty in his 
social and occupational functioning which met the DSM-IV 
criteria for a GAF score of 60.  The examiner indicated that 
after reviewing the claims folder and the electronic 
psychiatric progress notes, and performing a clinical history 
and mental status examination, it was his opinion that the 
veteran's service-connected mental disorder was moderately 
interfering in his industrial adaptability, and that his 
psychiatric disorder did not result in considerable, severe, 
or total impairment in social and industrial adaptability.

After a comprehensive review of all the evidence of record, 
the Board finds that a rating in excess of 30 percent is not 
warranted for the veteran's schizophrenia, particularly in 
light of the opinions of recent VA examiners who found the 
veteran's schizophrenia to be either mildly or moderately 
disabling.  In this regard, the Board notes that the present 
level of disability is of primary concern in a claim for an 
increased rating.  Francisco, supra.  Under the old rating 
criteria, the medical evidence does not show that the 
veteran's schizophrenia is productive of considerable 
impairment of social and industrial adaptability.  Under the 
new rating criteria, the medical evidence does not reflect 
that the veteran's schizophrenia produces occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The disability picture from schizophrenia 
does not more nearly approximate the criteria for assignment 
of a 50 percent rating under the former or revised formulas 
for evaluating psychiatric disabilities, and thus an 
increased rating is not warranted.  38 C.F.R. § 4.7 (2004).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for schizophrenia.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating on excess of 30 percent for schizophrenia 
is denied.


REMAND

This case was most recently before the Board in August 2003.  
At that time the Board determined that the veteran had 
properly raised the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  The case was remanded to the RO for 
additional development.  In the remand the RO was requested 
to adjudicate this issue.  This was not done.  

A further review of the record shows that in a February 1991 
rating action the RO denied unemployability benefits and a 
rating in excess of 30 percent.  The RO also granted a 
temporary total rating based on hospitalization in excess of 
21 days for his psychiatric disorder.  In March 1991 the RO 
notified the veteran that effective October 1, 1990 his 
temporary total rating would be reduced to the pre-hospital 
level of 30 percent.  The Board construes the March 1991 
statement from the veteran disagreeing with the decision as 
also being a notice of disagreement with the denial of 
unemployability benefits.   Thus a statement of the case is 
warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO is requested to furnish the 
appellant a statement of the case as to 
the issue of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  The RO is 
also requested to inform the appellant of 
the requirements necessary to perfect an 
appeal as to this issue.  The RO is 
informed that this issue is not before 
the Board until timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


